—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered February 24, 1994, convicting defendant, upon his plea of guilty, of robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motions were properly denied. The evidence adduced at the hearing demonstrates that the complainant and eyewitnesses in the crowd provided the sending officer a sufficiently detailed description of the incident, the robbers, and their escape route. The evidence further established that immediately after receiving the sending officer’s radioed description, a group of police officers kept in constant radio communication updating each other on the robbers’ location (see, People v Mims, 88 NY2d 99, 113) as they actively pursued them with the aid of civilians who had witnessed their movements. Based on the initial radio transmission, the police *191had reasonable suspicion to believe that defendant was armed and had committed a crime. They were thus permitted, as they did, to forcibly detain him pending a showup by the complainant. Once the complainant identified defendant, the police had probable cause to arrest him (People v De Bour, 40 NY2d 210, 223). The showup and photographic identification procedures were not unduly suggestive (People v Duuvon, 77 NY2d 541; People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833). We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.